AO 2458 (Rev. 05/15/2018) Judgment in a Criininal Petty Case (Modified)                                                            fl




                                                                                               21                       I
                                                                                                              i'il~~


                                    UNITED STATES DISTRICT
                                               SOUTHERN DISTRICT OF CALIFO                            TjAN   ~~ 2019
                     United States of America                                                    riu&~~.,g~·IA
                                v.                                             (For Offenses   ~)},jtted ~;l;ber I, 19®1.jPUTY t

                   ENRIQUE QUEVEDO (2)                                         Case Number: 3:18CR5267-MDD

                                                                               Rebecca Fish, FD
                                                                               Defendant's Attorney


REGISTRATION NO. 73021298

THE DEFENDANT:
 ~ pleaded guilty to count(s) I of Superseding Misdemeanor Information

 D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                         Count Number(s)
18:3                              ACCESSORY AFTER THE FACT (Misdemeanor)                                    ls


 D The defendant has been found not guilty on count( s)                   ~~~~~~~~~~~~~~~~~~~




 I!]   Count(s) Underlying Felony Information and Count 2 of Superseding Misdemeanor Information are
dismissed on the motion of the United States

                                                                IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                 TIME SERVED
 ~     Assessment: $10 REMITTED
 ~   Fine:NONE
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.
                                                              January 8, 2019
                                                                           Date of Imposition of Sentence


                                                                           /it~\b-~L
                                                                           HONORABLE MITCHELL D. DEMBIN
                                                                           UNITED STATES MAGISTRATE JUDGE
